                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



Janet Smith, Debra Thorne, Sonja Lindley           Case No.:
and Pamela Kaberline, on behalf of
themselves and all others similarly situated,
                                                   CLASS ACTION COMPLAINT
                      Plaintiffs,

             vs.

U.S. Bancorp, the Employee Benefits
Committee and John/Jane Does 1-5,

                      Defendant.


       Plaintiffs Janet Smith, Debra Thorne, Sonja Lindley and Pamela Kaberline, by and

through their attorneys, on behalf of themselves and all others similarly situated, based on

personal knowledge with respect to their own circumstances and based upon information

and belief pursuant to the investigation of their counsel as to all other allegations, allege

the following.

                                    INTRODUCTION

       1.     This is a class action under the Employee Retirement Income Security Act

of 1974 (“ERISA”), concerning the unreasonable, excessive reductions to the pension

benefits that Plaintiffs earned under the U.S. Bank Pension Plan’s (the “Plan”) final average

pay formula when they retired before age 65.

       2.     The Plan is the combination of numerous defined benefit plans sponsored

by U.S. Bank and its predecessors, some of which used different formulae to calculate the
accrual of benefits. Beginning in 2002 for most, and by 2003 for all, participants began

accruing benefits under a new final average pay formula (“Final Average Pay Formula”).

       3.     The Plan’s normal retirement age is 65, and the Plan’s normal retirement

benefit assumes retirement at that age. Participants who accrued benefits under the Final

Average Pay Formula can retire as early as age 55. When a participant retires before age

65, the participant’s benefits are reduced by a prescribed early commencement factor

(“ECF”), which represents the percentage of that participant’s normal retirement benefit

that the participant will receive when retiring early. For example, an ECF of .90 means

that participants receive 90% of the normal retirement benefit they would have been

entitled to at age 65.

       4.     ERISA § 204(c)(3), 29 U.S.C. § 1054(c)(3), provides that an early

retirement benefit must be actuarially equivalent to the normal retirement benefit the

participant would receive at age 65 under the terms of the plan based on reasonable

actuarial assumptions about future interest rates and life expectancies.

       5.     The ECFs applicable to the Final Average Pay Formula egregiously violate

this requirement. They are unreasonable, excessive and incongruent with the interest

rates and life expectancies that existed throughout the Class Period. For example, the

ECFs improperly reduce participants’ retirement benefits by as much as 22 percent

compared to the current actuarial assumptions that the Plan uses to calculate the

“actuarial equivalent” of other benefits and by as much as 32 percent compared to the

ECFs that apply to the Plan’s other benefit accrual formulae.



                                             2
       6.      By reducing Plaintiffs’ benefits in greater amounts than are actuarially

reasonable to account for Plaintiffs’ retirements before age 65, Defendants caused

Plaintiffs to forfeit part of their vested retirement benefits in violation of ERISA Sections

203 and 204, 29 U.S.C. §§ 1053 and 204.

       7.     Plaintiffs accordingly seek an order from the Court reforming the Plan to

conform to ERISA, payment of future benefits under the terms of the reformed Plan and

as required under ERISA, payment of amounts improperly withheld, and such other relief

as the Court determines to be just and equitable.

                              JURISDICTION AND VENUE

       8.     This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 because it is a civil action arising under the laws of the United States, and

pursuant to 29 U.S.C. § 1332(e)(1), which provides for federal jurisdiction of actions

brought under Title I of ERISA.

       9.     This Court has personal jurisdiction over Defendant, U.S. Bancorp, because

it is headquartered and transacts business in, or resides in, and has significant contacts with,

this District, and because ERISA provides for nationwide service of process.

       10.    This Court has personal jurisdiction over the Benefits Administration

Committee (the “Committee”) because it is headquartered and transacts business in, or

resides in, and has significant contacts with, this District, and because ERISA provides for

nationwide service of process.

       11.    This Court has personal jurisdiction over the individual members of the

Committee because, upon information and belief, each transacts business in, or resides in,

                                               3
and has significant contacts with, this District, and because ERISA provides for nationwide

service of process.

       12.     Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because some or all of the violations of ERISA occurred in this District and

Defendant resides and may be found in this District. Venue is also proper in this District

pursuant to 28 U.S.C. § 1391 because Defendant does business in this District and a

substantial part of the events or omissions giving rise to the claims asserted herein occurred

within this District.

                                         PARTIES

       Plaintiffs

       13.     Plaintiff Janet Smith is a resident of Medford, Oregon. She worked for

U.S. Bank or its predecessors from June, 1973 until December, 2013 and accrued benefits

under the Final Average Pay Formula from January 1, 2002 until her retirement. She

started receiving her pension benefits at age 59.

       14.     Plaintiff Debra Thorne is a resident of Crystal, Minnesota. She worked for

U.S. Bank or its predecessors from September, 1985 until May, 1993, and then again

from April, 1999 until September, 2018 and accrued benefits under the Final Average

Pay Formula from January 1, 2002 until her retirement. She started receiving her pension

benefits at age 62 years, 11 months.

       15.     Plaintiff Pamela Kaberline is a resident of Troy, Illinois. She worked for

U.S. Bank or its predecessors from March, 1999 until January, 2017 and accrued benefits



                                              4
under the Final Average Pay Formula from January 1, 2003 until her retirement. She

started receiving her pension benefits at age 61 years, 2 months.

       16.    Plaintiff Sonja Lindley is a resident of Aloha, Oregon. She worked for U.S.

Bank or its predecessors from 1989 until December, 2013 and accrued benefits under the

Final Average Pay Formula from January 1, 2002 until her retirement. She started

receiving her pension benefits at age 56 years, 5 months.

       Defendants

       17.    Defendant U.S. Bancorp is a financial services company headquartered in

Minneapolis, Minnesota that provides a full range of financial services, including lending

and depository services, cash management, capital markets services, investment

management, credit card services and mortgage banking. U.S. Bancorp’s banking

subsidiary is U.S. Bank, National Association, which has over $357 billion in deposits.

U.S. Bank appoints the Committee. See 2017 SPD at 18.

       18.    The Committee is an unincorporated association with a principal place of

business in Robbinsdale, Minnesota. The Committee is the Plan’s administrator and a

named fiduciary under ERISA. See 2002 Plan Restatement at §§ 12.6, 12.7.

       19.    John/Jane Does 1 through 5, inclusive, are the individual members of the

Committee, or any other committee(s) responsible for administering the Plans. Their

names and identities are not currently known.

                 APPLICABLE STATUTES AND REGULATIONS

       20.    In a defined benefit plan, a participant’s “accrued benefit” as an “an

individual’s accrued benefit under the plan and, except as provided in (ERISA §

                                             5
204(c)(3), expressed in the form of an annual benefit commencing at normal retirement

age.” ERISA § 3(23)(A), 29 U.S.C. § 1002(23)(A).

       21.    ERISA § 204(c)(3), 29 U.S.C. § 1054(c)(3), provides that if a participant’s

accrued benefit is determined before the plan’s normal retirement age, it “shall be the

actuarial equivalent” of the benefit that the participant would receive at the plan’s normal

retirement age. See also 26 U.S.C. § 411(c)(3).

       22.    The Treasury’s regulations that construe I.R.C. § 411(c)(3), states that the

“actuarial equivalence” of the participant’s accrued benefit “as determined by the

Commissioner.” 26 C.F.R. § 1.411(c)-1(e).

       23.    Section 203(a) of ERISA, 29 U.S.C. § 1053(a), provides that an employee’s

right to his or her vested retirement benefits is non-forfeitable. The Treasury regulation

for the Tax Code provision corresponding to ERISA § 203 (26 U.S.C. § 411), states that

“adjustments in excess of reasonable actuarial reductions, can result in rights being

forfeitable.” 26 C.F.R. § 1.411(a)-4(a).

                           SUBSTANTIVE ALLEGATIONS

I.     The Plan.

       A.     General Provisions.

       24.    The Plan is an “employee pension benefit plan” within the meaning of

ERISA § 3(2)(A), 29 U.S.C. § 1002(a)(A).

       25.    The Plan is a defined benefit plan within the meaning of ERISA § 3(35), 29

U.S.C. § 1002(35).



                                             6
       26.    The Plan covers eligible employees of U.S. Bancorp and its subsidiaries.

U.S. Bancorp is the Plan’s sponsor. The Committee is Plan’s administrator under ERISA

§ 3(16)(A), 29 U.S.C. § 1002(16)(A). See 2002 Plan Restatement at § 12.6.

       27.    The Plan is the result of the merger on January 1, 2002 of the U.S. Bancorp

Cash Balance Pension Plan (the “Old Cash Balance Plan”) and the Firstar Corporation

Employees Pension Plan (the “Firstar Plan”). See 2002 Plan Restatement at § 1.1. The

Firstar Plan included the Mercantile Bancorporation, Inc. Retirement Plan (the

“Mercantile Plan”).

       28.    The Old Cash Balance Plan and the Mercantile Plan are cash balance plans.

See 2017 SPD at Attachments 1 and 3. The Firstar Plan was a traditional defined benefit

pension plan whereby participants earned benefits in the form of an annuity based on

their wages and the number of years they worked for Firstar before December 31, 2001.

See SPD at Attachment 2; see also 2002 Plan Restatement at Appendix F.

       29.    Beginning on January 1, 2002 for participants in the Old Cash Balance Plan

and the Firstar Plan and beginning on January 1, 2003 for participants in the Mercantile

Plan, the Plan changed its benefit accrual formula to the Final Average Pay Formula. See

2002 Plan Restatement at §§ 1.1, 1.2, 1.3 and 1.4. Under the Final Average Pay Formula,

participants earn retirement benefits based on their final average pay and their years of

service. See 2002 Plan Restatement at § 2.1.1.

       30.    Effective November 15, 2009, participation in the Plan was frozen so that

no new U.S. Bancorp employees became participants in the Plan. New employees

became participants in the U.S. Bank 2010 Cash Balance Plan (the “2010 Cash Balance

                                             7
Plan”), a component of the Plan. See 2010 Cash Balance Plan at § 1. Under the 2010

Cash Balance Plan, participants receive an annual pay credit to a hypothetical plan

account and earn interest on those credits. See 2010 Cash Balance Plan at § 2.1.1. They

did not accrue benefits under the Final Average Pay Formula.

       31.    Plan participants with accrued benefits under the Final Average Pay

Formula could choose whether they would continue to accrue benefits under Final Pay

Formula or begin accruing benefits under the 2010 Cash Balance Plan’s formula effective

January 1, 2010. 2017 SPD at 2. Plan participants that did not choose to participate in

the 2010 Cash Balance Plan continued to accrue pension benefits under the Final

Average Pay Formula while they were employed by U.S. Bancorp.

       32.    The Plan’s benefits comprised of three parts: (a) the benefits accrued under

either the Old Cash Balance Plan, the Firstar Plan or the Mercantile Plan, if applicable

(the Plan’s “A” benefit); (b) the benefits accrued under the Final Average Pay Formula

(the Plan’s “B” benefit); and (c) the benefits accrued under the 2010 Cash Balance

Component, if applicable (the Plan’s “C” benefit). Participants’ retirement benefits under

the Plan are equal to the sum of the benefits they accrued under the A, B, and C formulae.

       B.     Plan Terms Applicable to the Final Average Pay Formula.

       33.    The Plan’s Final Average Pay Formula provides retirement benefits that are

“an important part of (participants’) total compensation.” See 2017 SPD at 2.

       34.    The Plan’s normal form of benefit is a single life annuity (SLA)

commencing at age 65, a payment stream that starts when participants retire and ends

when they die. See 2002 Plan Restatement at § 5.2.3.

                                             8
       35.    The Plan offers many optional forms of benefits other than other than a

SLA. Married participants may select Joint and Survivor Annuities (“JSAs”) that provide

for annuities for the life of the participant and a percentage of that benefit for the life of

the spouse. The percentage of the participant’s benefit available for the life of the spouse

may be, for example, 50%, 75% or 100%. See 2002 Restatement at § 6.1(c).

       36.    Plan participants can start receiving their benefits after their employment

with U.S. Bancorp ends and as early as age 55 if they have at least five years of service.

See SPD at 11, Plan Document at § 2.1.25.

       37.    An early commencement factor, or “ECF,” is applied to the benefits

accrued under the Final Average Pay Formula when a participant retires before age 65.

The ECF is the percentage of the normal retirement benefit that the participant would

receive if he or she waited until age 65 to start receiving benefits. For example, an ECF

of .90 means that a participant will receive 90% of the amount he or she would receive at

age 65.

       38.    The Plan prescribes the ECFs that apply to the benefits accrued under Final

Average Pay Formula, as shown in the chart below.

 Age                     Final Average Pay         Age                   Final Average Pay
                         ECF                                             ECF
 64                      .90                       59                    .55

 63                      .81                       58                    .50

 62                      .73                       57                    .46

 61                      .66                       56                    .42



                                               9
 60                      .60                     55                      .38



See 2002 Plan Restatement at Appendix C, § 4; see also 2017 SPD at 11.

       39.    For each month that the participant starts receiving benefits that follows an

age (e.g., 55), the ECF is increased by one-twelfth of the difference between the ECF of

the participant’s attained age and the factor at the participant’s next highest age. See

2017 SPD at 11. For example, a participant who retires at 55 years and 6 months would

have an ECF of .40.

II.    The ECFs Applicable to the Final Average Pay Formula Are Unreasonable,
       Excessive and Result in an Illegal Forfeiture of Benefits under ERISA.

       A.     Calculating ECFs.

       40.    When a participant in a defined benefit plan begins receiving a pension

before the plan’s normal retirement date, each monthly pension payment is reduced to

account for the fact that the participant will receive benefits over a longer period, e.g., from

age 63 instead of age 65. A participant who retires early is foregoing benefits later through

a reduced benefit payment in exchange for starting the payment stream earlier.

       41.    The amount that each payment is reduced is expressed as a percentage or

decimal of the benefit the participant would receive at the plan’s normal retirement date of

age 65, and is called an ECF.

       42.    An ECF should leave the participant and a defined benefit plan no worse off

economically than if the participant waited until age 65 to begin receiving benefits. ERISA




                                              10
requires that a plan participant receive the “actuarial equivalent” of the accrued benefits

payable at normal retirement age” ERISA § 204(c)(3), 29 U.S.C. § 1054(c)(3).

       43.    When calculating an ECF, reasonable actuarial assumptions must be used.

See 26 C.F.R. § 1.401(a)-14(c)(2). An ECF is based on two actuarial assumptions: an

interest rate and a mortality table.

       44.    An interest rate is used to determine the present value of each future payment

that a participant will receive. The rate is based on the time value of money, meaning that

money available now is worth more than the same amount in the future due to the ability

to earn investment returns. The rate used is often called a “discount rate” because it

discounts the value of a future payment. The higher the interest rate, the lower the ECF.

       45.    The interest rate that a defined benefit plan uses to calculate ECFs should be

based on prevailing market conditions and projections of future interest rates when the

payments will be made. As such, the interest rate is commonly broken into segments of

short-term, medium-term and long-term expectations that pertain to each future payment.

       46.    A mortality table predicts how many people at a given age will die before

attaining the next higher age. More recent tables are “two-dimensional” in that the rates

are based not only on the age of the individual but the year of birth. The Society of

Actuaries, an independent actuarial group, publishes the mortality tables that are the most

widely-used by defined benefit plans when doing these conversions. New mortality tables

were published in 1971, 1983, 1984 (the “UP 1984”), 1994 (the “1994 GAR”), 2000 (the

“RP-2000”) and 2014 (“RP-2014”) to account for changes to a population’s mortality

experience.

                                            11
       47.    Moreover, in the years between the publication of a new mortality table,

mortality rates are often “projected” to future years to account for expected improvements

in mortality. For example, the RP-2014 mortality table is commonly projected by actuaries

using a mortality improvement scale to account for additional reductions in mortality rates

that have occurred since 2014.

       48.    Since the 1980s, the life expectancies in mortality tables have steadily

improved as shown below:




Source: Aon Hewitt, Society of Actuaries Finalizes New Mortality Assumptions: The

Financial and Strategic Implication for Pension Plan Sponsors (November 2014) at 1.

       49.    Older mortality assumptions (i.e., those using a mortality table with higher

probabilities of death at a given age) generate lower present values of future payments, and

the amount of the monthly benefit decreases. The higher the mortality rate, the lower the

ECF.




                                            12
       B.     The ECFs Applicable to the Final Average Pay Formula Are
              Unreasonable.

       50.    The Plan does not specify how ECFs applicable for the Final Average Pay

Formula were calculated. See 2002 Plan Restatement at Appendix C. It does not identify

an interest rate or mortality table; instead it sets forth fixed ECFs, which have not changed

since at least 2002 despite dramatic increases in longevity. These ECFs are outdated,

unreasonable and result in the illegal forfeiture of vested benefits under ERISA.

       51.    There have been historically low interest rates during the Class Period.

Pension plans and actuaries commonly use the interest rates of bonds to determine the

present value of future pension payments. Bonds with durations that match (or closely

resemble) the projected future pension payments are used to calculate the present value of

the future payments. For example, the interest rate for a bond with a 20-year maturity is

used to calculate the value of a pension payment expected to be made in 20 years.

       52.    The FTSE (formerly Citi) Pension Liability Index is commonly used as a rate

by pension plans to discount future pension liabilities. It represents a single discount rate

used to calculate the present value of future liabilities by discounting a pension plan’s

standardized set of liabilities, using AA zero coupon bonds. From November, 2012 until

November, 2018, the FTSE Pension Liability Index ranged from 3.48 percent to 4.95

percent.

       53.    The Mercer Yield Curve is another common way that pension plans generate

a discount rate to value future payments. The Mercer Yield rate was 4.25 percent and 3.41




                                             13
percent at the end of November 2018 and 2017, respectively, and at all times during the

Class Period, was similar to that of the FTSE Pension Liability Index.

       54.    The “segment” interest rates prescribed by ERISA § 205(g)(3), 29 U.S.C. §

1055(g)(3) and Section 417(e)(3) of the Internal Revenue Code, 26 U.S.C. § 417(e)(3), to

calculate the present value of a lump sum payment is another common way that a pension

plan selects a discount rate. For example, the Plan uses the Section 417 interest rates to

calculate many forms of benefits under the Plan. See, e.g., 2002 Plan Restatement at

Appendix C, § 3 (using § 417 interest rates to determine the lump sum value of annuity),

2010 Cash Balance Plan at § 2.1.22 (converting accrued benefit to single life annuity).

       55.    Like the FTSE Pension Liability Index, ERISA’s “segment” rates provide an

average interest rate for years 0-5 (“1st Segment”), years 5-19 (“2nd Segment”) and years

20 and later (“3rd Segment”) of a future benefit stream such as an annuity. 26 U.S.C. §§

417(e)(3)(C) and (D). The rates for the 1st Segment, 2nd Segment and 3rd Segment in

October, 2018 were 3.33 percent, 4.39 percent and 4.72 percent, respectively and have been

relatively consistent throughout the Class Period.

       56.    Accordingly, throughout the Class Period, an interest rate of 4 percent would

have been reasonable to use when calculating ECFs for the Plan’s Final Average Pay

Formula.

       57.    As alleged above, mortality rates have dramatically improved since the 1980s

and have continued to improve during the Class Period. ERISA § 205(g)(3), 29 U.S.C. §

1055(g)(3) and Section 417(e)(3) of the Internal Revenue Code, 26 U.S.C. § 417(e)(3),

prescribe a mortality table that must be used when calculating the lump sum value of an

                                            14
annuity. This regulation requires the use of the RP-2014 mortality table as updated under

the mortality improvement scale to account for additional reductions in mortality rates that

have occurred since 2014.

       58.    The Plan correctly uses the mortality table prescribed by I.R.C. § 417(e)(3)

to calculate numerous forms of benefits, including to calculate the maximum amount of

benefits that a participant may receive in a given year (2002 Plan Restatement at § 1.1.1(a))

and to convert a participant’s hypothetical account in the 2010 Cash Balance Plan to a

single life annuity (2010 Cash Balance Plan at § 2.1.22).

       59.    Accordingly, throughout the Class Period, the use of the mortality table

prescribed by I.R.C. § 417(e) would have been reasonable to use when calculating ECFs

for the Plan’s Final Average Pay Formula. Defendants easily could have done so.

       60.    The ECFs generated when using a reasonable interest rate (e.g., 4 percent)

and a reasonable mortality table (e.g., the one prescribed by I.R.C. § 417(e)), are

substantially more favorable for participants than those that the Plan uses for the Final

Average Pay Formula, as shown in the below chart and graph:

 Age            ECFs        Using Final Average Pay Difference
                Current Interest ECF
                Rates         and
                Mortality Tables
 55             .4881             .38               22%

 56             .521                   .42                    19%

 57             .557                   .46                    17%

 58             .597                   .50                    16%



                                             15
 59                                        .640                        .55                              14%

 60                                        .686                        .60                              13%

 61                                        .738                        .66                              11%

 62                                        .794                        .73                              8%

 63                                        .856                        .81                              5%

 64                                        .924                        .90                              3%




                                                ECFs Using I.R.C. Section 417(e) Interest Rates and
                                                   Mortality Table vs. Final Average Pay's ECFs
                                      1
         Early Commencement Factor




                                     0.9

                                     0.8

                                     0.7

                                     0.6

                                     0.5

                                     0.4

                                     0.3
                                           55      56    57      58        59        60       61       62      63   64   65
                                                                                     Age

                                                              I.R.C. Section 417           Final Average Pay



      61.                              At shown above, the ECFs that Defendants use for the Final Average Pay

Formula are substantially lower (i.e., worse for participants) than the ECFs that would be

generated using reasonable interest and mortality rates as required by ERISA.

      62.                              Plaintiffs, and each member of the Class who retired before age 65 with

accrued benefits under the Final Average Pay Formula, received a lower pension than they


                                                                                16
were entitled to because of the excessive, unreasonable reductions that Defendants applied

through the ECFs. By using the unreasonable ECFs applicable to the Final Average Pay

Formula instead of ECFs reflecting interest rate and mortality assumptions during the year

Plaintiffs retired, Defendants caused Plaintiff Janet Smith’s Final Average Pay Formula by

16% each month, Plaintiff Debra Thorne’s benefits by 6.6% each month, Plaintiff Sonja

Lindley’s benefits by 22% each month, and Plaintiff Pamela Kaberline’s benefits by 12%

each month.

III.   The ECFs For the Final Average Pay Formula Are Unreasonable Compared
       to Those Applicable to Other Plan Benefits.

       63.    The ECFs applicable to the Final Average Pay Formula are also

substantially worse for participants than those applicable to other parts of the Plan.

       64.    For participants in the Firstar Plan who retire before age 65, the part “A” of

their benefit is reduced by only 1/180 for each month between ages 60 and 65, or 6 and

2/3% each year. Between ages 55 and 60, the part “A” benefit is reduced by only 1/360

for each month, or 3 and 1/3% per year. See 2017 SPD at Attachment 2. The ECFs for

the Firstar Plan and difference between the Firstar ECFs and the Plan’s ECFs are

summarized in the table and graph below.

 Age            Firstar Plan’s ECF Final Average Pay Difference
                                   ECF
 55             .5                 .38               24%

 56             .534                   .42                    21%

 57             .567                   .46                    19%

 58             .60                    .50                    17%


                                             17
 59                                            .633                    .55                        13%

 60                                            .666                    .60                        10%

 61                                            .733                    .66                        10%

 62                                            .80                     .73                        9%

 63                                            .866                    .81                        6%

 64                                            .933                    .90                        3%




                                                                 Firstar Plan's ECFs vs.
                                                           Final Average Pay Formula's ECFs
                                          1
             Early Commencement Factor




                                         0.9

                                         0.8

                                         0.7

                                         0.6

                                         0.5

                                         0.4

                                         0.3
                                               55     56    57    58         59        60    61   62       63   64   65
                                                                                       Age
                                                           Firstar Plan                Final Average Pay

       65.                                The calculation of Plaintiff Thorne’s benefits illustrates the

unreasonableness of the Final Average Pay Formula’s ECFs in relation to the Firstar

Plan. Plaintiff Thorne was a fully vested participant, accruing benefits in the Firstar Plan

and under the Final Average Pay Formula. When she retired at age 62 years, 11 months,

Defendants applied an ECF of .8611 to her benefits under the Firstar Plan but an ECF of

                                                                                  18
only .80330 to the benefits she accrued under the Final Average Pay Formula. Thus, Ms.

Thorne’s benefits under the Final Average Pay Formula were 6.7% less than they would

have been if the Defendants applied the Firstar Plan’s ECFs, which are reasonable under

ERISA and which would not have resulted in Plaintiff Thorne illegally forfeiting her

benefits. Defendants easily could have applied the Firstar ECFs as the Final Average Pay

ECF.

       66.    The ECFs under the Final Average Pay Formula are also substantially

worse for participants than those under the 2010 Cash Balance Plan. Under the 2010

Cash Balance Plan, U.S. Bancorp credits a percentage of the participant’s wages each

year to a hypothetical account, with balances accruing interest each year. See 2002 Plan

Restatement at Appendix I, § 2.1.1. The 2010 Cash Balance Plan’s normal form of

benefit is a single life annuity. See 2002 Plan Restatement at Appendix I, § 5.1.3. To

convert the participant’s cash balance account to an annuity, Defendants use an interest

rate and a mortality table.

       67.    If a participant in the 2010 Cash Balance Plan retires before age 65, the

interest rate that is applied is the greater of: (a) the annual interest rate on 10-year

Treasury Securities during the previous October; or (b) 3 percent. See 2002 Plan

Restatement at Appendix I, § 5.1.3. During each October during the Class Period, the

annual interest rate on the 10-year Treasury Securities has been less than 3 percent.1



1
 The historical rates of return on 10-year Treasury notes are provided on
www.treasury.gov, with each year have its own webpage. See, e.g.,
https://www.treasury.gov/resource-center/data-chart-center/interest-
                                               19
Accordingly, the 3 percent interest rate has applied when calculating ECFs for the 2010

Cash Balance Plan since January 1, 2010. The mortality table used to calculate the ECFs

for the 2010 Cash Balance Plan is the “mortality table prescribed under § 417(e)(3)(B) of

the Internal Revenue Code.” 2002 Plan Restatement at Appendix I, § 2.1.22.

       68.   The ECFs for the 2010 Cash Balance and the Final Average Pay Formula,

and the difference between the two, are summarized in the table and graph below.

 Age           2010 Cash Balance Final Average Pay Difference
               Plan’s ECF        ECF
 55            .5618             .38               32%

 56            .5917                  .42                   29%

 57            .6239                  .46                   26%

 58            .6586                  .50                   24%

 59            .6960                  .55                   21%

 60            .7366                  .60                   19%

 61            .7806                  .66                   15%

 62            .8284                  .73                   12%

 63            .8806                  .81                   8%

 64            .9376                  .90                   4%




rates/Pages/TextView.aspx?data=yieldYear&year=2015 (last visited December 10,
2018).
                                            20
                                                      2010 Cash Balance Plan's ECFs
                                                       vs. Final Average Pay's ECFs
          Early Commencement Factor    1

                                      0.9

                                      0.8

                                      0.7

                                      0.6

                                      0.5

                                      0.4

                                      0.3
                                            55   56   57     58       59        60    61       62         63   64   65
                                                                                Age

                                                       2010 Cash Balance Plan         Final Average Pay



       69.                              The ECFs applicable to the 2010 Cash Balance Plan were adopted effective

January 1, 2010. See 2002 Plan Restatement at Appendix I, § 2.1.22. Defendants could

have easily applied the Cash Balance Plan’s ECFs to the Final Average Pay Formula.

IV.    The Plan Uses Reasonable Actuarial Assumptions to Calculate Other Forms
       of Benefits.

       70.                              The ECFs applicable to the Final Average Pay Formula are also

unreasonable and excessive, considering the actuarial assumptions that Defendants use to

calculate other forms of benefits.

       71.                              Under the Final Average Pay Formula, participants accrue benefits in the

form of a SLA. See 2002 Plan Restatement at § 5.1.3. Married participants can choose

to receive their benefits in the form of a joint and survivor annuity (“JSA”) which

provides for an annuity for the life of the first spouse to pass away and a percentage of




                                                                           21
that benefit for the life of the surviving spouse. That percentage may be 50%, 75% or

100%. 2002 Restatement at § 6.1(c).

       72.    Like it does for early retirement benefits, ERISA requires that a JSA be the

“actuarial equivalent” of a SLA for the life of the participant. ERISA §§ 205(d)(1)(B) and

(d)(2)(A), 29 U.S.C. §§ 1055(d)(1)(B) and (d)(2)(A); see also 26 C.F.R. § 1.401(a)-20

Q&A 16 (A JSA “must be as least as valuable as any other optional form of benefit under

the plan at the same time.”). Accordingly, the present value of the JSA must equal a SLA’s

present value.

       73.    The Plan provides that a participant who elects a 50% JSA will receive .92

of the benefit they would have received as an SLA. See 2002 Plan Restatement at

Appendix C, § 2. This means that a participant who is entitled to a SLA of $1,000 a

month will receive $920 a month for the rest of his or her life, with his or her surviving

spouse receiving $460 a month after the participant’s death. The .92 factor that applies to

the 50% JSA is called the “annuity factor.” Under the Plan, an annuity factor of .89

applies to the 75% JSA and a .86 annuity factor applies to the 100% JSA.

       74.    While the Plan does not state which interest rate or mortality table are used

to generate the applicable annuity factors, the annuity factors are the same as those that

would be generated using the interest rates and mortality table under I.R.C. § 417(e).

When calculating the “actuarial equivalence” of a JSA, Defendants use current,

reasonable actuarial assumptions to calculate optional forms of benefit. But when

calculating the “actuarial equivalence” of early retirement benefits under the Final

Average Pay Formula, Defendants use different assumptions, which are substantially

                                             22
worse for participants. Assumptions that are the “actuarial equivalence” for the JSA

under ERISA § 205(d)(1)(B) and (d)(2)(A), 29 U.S.C. § 1055(d)(1)(B) and (d)(2)(A),

should be actuarially equivalent for early retirement benefits under ERISA § 204(c)(3),

29 U.S.C. § 1054(c)(3), because both use the same statutory language.

       75.    The Plan also permits participants who are receiving their benefits as an

annuity to roll over their accounts in the U.S. Bancorp 401(k) Savings Plan in order to

purchase an annuity. See 2002 Plan Restatement at § 6.5. When converting participants’

401(k) balances to an annuity, the Plan provides that the interest rates and mortality

assumptions in I.R.C. § 417(e) will apply. See 2002 Plan Restatement at § 6.5.

       76.    When determining the maximum permissible benefit that a participant may

receive, the Plan also uses a 5 percent interest rate and the mortality table in I.R.C. §

417(e). See 2002 Plan Restatement at Appendix A, § 1.1.

                           CLASS ACTION ALLEGATIONS

       77.    Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of themselves and the class (the “Class”) defined as

follows:

              All participants in and beneficiaries of the Plan who accrued
              benefits under the Final Average Pay Formula who began
              receiving their vested benefits before age 65. Excluded from
              the Class are Defendants and any individuals who are
              subsequently to be determined to be fiduciaries of the Plan.

       78.    The members of the Class are so numerous that joinder of all members is

impractical. Upon information and belief, the Class includes thousands of persons. There

are over 54,000 active participants in the Plan and more than 20,000 participants who are

                                              23
retired and receiving benefits. According to the Plan’s most recent Form 5500 filed with

the Department of Labor in October, 2018, participants, on average, begin receiving their

pension benefits under the Plan at age 63. See 2017 Form 5500 at Schedule SB Attachment.

       79.    Plaintiffs’ claims are typical of the claims of the members of the Class

because they arise out of the same policies and practices as alleged herein, and all members

of the Class are similarly affected by Defendants’ wrongful conduct.

       80.    There are questions of law and fact common to the Class and these questions

predominate over questions affecting only individual Class members. Common legal and

factual questions include, but are not limited to:

              A.     Whether the ECFs applicable to the Final Average Pay Formula cause

                     participants to illegally forfeit their vested benefits;

              B.     Whether the actuarial assumptions used to generate the ECFs

                     applicable to the Final Average Pay Formula are reasonable;

              C.     Whether the Plan should be reformed to comply with ERISA; and

              D.     Whether Plaintiffs and Class members should receive additional

                     benefits.

       81.    Plaintiffs will fairly and adequately represent the Class and have retained

counsel experienced and competent in the prosecution of ERISA class actions. Plaintiffs

have no interests antagonistic to those of other members of the Class. Plaintiffs are

committed to the vigorous prosecution of this action and anticipate no difficulty in the

management of this litigation as a class action.



                                              24
       82.    This action may be properly certified under either subsection of Rule

23(b)(1). Class action status is warranted under Rule 23(b)(1)(A) because prosecution of

separate actions by the members of the Class would create a risk of establishing

incompatible standards of conduct for Defendants. Class action status is warranted under

Rule 23(b)(1)(B) because prosecution of separate actions by the members of the Class

would create a risk of adjudications with respect to individual members of the Class that,

as a practical matter, would be dispositive of the interests of other members not parties to

this action, or that would substantially impair or impede their ability to protect their

interests.

       83.    In the alternative, certification under Rule 23(b)(2) is warranted because

Defendants have acted or refused to act on grounds generally applicable to the Class,

thereby making appropriate final injunctive, declaratory, or other appropriate equitable

relief with respect to the Class as a whole.

       84.    In the alternative, certification under Rule 23(b)(3) is warranted because the

questions of law or fact common to the members of the class predominate over any

questions affecting only individual members, and a class action is superior to other

available methods for the fair and efficient adjudication of the controversy.


                            FIRST CLAIM FOR RELIEF
                           Declaratory and Equitable Relief
                       (ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3))

       85.    Plaintiffs re-allege and incorporate herein by reference all prior allegations

in this Complaint.


                                               25
       86.      The Plan improperly reduces benefits under the Final Average Pay Formula

by using ECFs that are based on unreasonable actuarial assumptions. Participants who

accrued a benefit under the Final Average Pay Formula who retire before age 65 receive a

benefit that is significantly less than that they would be entitled to at the Plan’s normal

retirement age of 65 in violation of ERISA § 204(c)(3), 29 U.S.C. § 1054(c)(3).

       87.      ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes a participant or

beneficiary to bring a civil action to: “(A) enjoin any act or practice which violates any

provision of this title or the terms of the plan, or (B) to obtain other appropriate equitable

relief (i) to redress such violations or (ii) to enforce any provisions of this title or the terms

of the plan.”

       88.      Pursuant to this provision, 28 U.S.C. §§ 2201 and 2202, and Federal Rule of

Civil Procedure 57, Plaintiffs seek declaratory relief, determining that the ECFs applied to

the Final Average Pay Formula do not provide an equivalent benefit to that which they

would receive at the Plan’s normal retirement age and are not based on reasonable actuarial

assumptions.     By reducing benefits in excess of what is reasonable to account for

participants’ early retirement, Defendants have violated ERISA’s anti-forfeiture clause,

ERISA § 203(a), 29 U.S.C. § 1053(a).

       89.      Plaintiffs further seek orders from the Court providing a full range of

equitable relief, including but not limited to:

                (a)   re-calculation and correction of benefits previously paid using the

Final Average Pay Formula’s ECFs;

                (b)   an “accounting” of all prior benefits and payments;

                                               26
                (c)    a surcharge;

                (d)    disgorgement of amounts wrongfully withheld;

                (e)    disgorgement of profits earned on amounts wrongfully withheld;

                (f)    a constructive trust;

                (g)    an equitable lien;

                (h)    an injunction against further violations; and

                (i)    other relief the Court deems just and proper.

                        SECOND CLAIM FOR RELIEF
 For Reformation of the Plans and Recovery of Benefits Under the Reformed Plans
                   (ERISA § 502(a)(1), 29 U.S.C. § 1132(a)(1))

       90.      Plaintiffs re-allege and incorporate herein by reference all prior allegations

in this Complaint.

       91.      ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes a participant or

beneficiary to bring a civil action to: “(A) enjoin any act or practice which violates any

provision of this title or the terms of the plan, or (B) to obtain other appropriate equitable

relief (i) to redress such violations or (ii) to enforce any provisions of this title or the terms

of the plan.”

       92.      The Plan improperly reduces vested benefits under the Final Average Pay

Formula for participants who begin receiving their benefits before age 65. By not

providing participants and beneficiaries with a benefit that is equivalent to the Plan’s

normal retirement benefit, Defendants have violated ERISA § 204(c)(3), 29 U.S.C. §

1054(c)(3), and ERISA’s anti-forfeiture clause, ERISA § 203(a), 29 U.S.C. § 1053(a).



                                               27
       93.      Plaintiffs are entitled to reformation of the Plan to require them to provide an

early retirement benefit that is actuarially equivalent to the normal retirement benefit.

       94.      ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B), authorizes a participant

or beneficiary to bring a civil action to “recover benefits due to him under the terms of his

plan, to enforce his rights under the terms of the plan, or to clarify his rights to future

benefits under the terms of the plan.”

       95.      Plaintiffs seek to recover actuarially equivalent benefits, to enforce their right

to the payment of past and future actuarially equivalent benefits, and to clarify their rights

to future actuarially equivalent benefits, under the Plan following reformation.

                            THIRD CLAIM FOR RELIEF
                              Breach of Fiduciary Duty
             (ERISA §§ 1104 and 502(a)(3), 29 U.S.C. §§ 1104 and 1132(a)(3))

       96.      Plaintiffs re-allege and incorporate herein by reference all prior allegations

in this Complaint.

       97.      The Committee, and each member of the Committee, are named fiduciaries

of the Plan and its participants and beneficiaries.

       98.      ERISA treats as fiduciaries not only persons explicitly named as fiduciaries

under § 402(a)(1), 29 U.S.C. § 1102(a)(1), but also any other persons who in fact perform

fiduciary functions. Thus, a person is a fiduciary to the extent “(i) he exercises any

discretionary authority or discretionary control respecting management of such plan or

exercises any authority or control respecting management or disposition of its assets, (ii)

he renders investment advice for a fee or other compensation, direct or indirect, with

respect to any moneys or other property of such plan, or has any authority or responsibility

                                                28
to do so, or (iii) he has any discretionary authority or discretionary responsibility in the

administration of such plan.” ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A). This is a

functional test. Neither “named fiduciary” status nor formal delegation is required for a

finding of fiduciary status, and contractual agreements cannot override finding fiduciary

status when the statutory test is met.

       99.    The Committee and each member of the Committee are fiduciaries for the

Plan and its participants and beneficiaries because they exercised discretionary authority

or discretionary control respecting management of such plan or exercised any authority or

control respecting management or disposition of Plan assets. In particular, they had

authority or control over the amount and payment of benefits paid when a participant with

vested benefits under the Final Average Pay Formula retired before age 65.

       100.   ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1), provides that a fiduciary shall

discharge its duties with respect to a plan in accordance with the documents and

instruments governing the plan insofar as the Plans are consistent with ERISA.

       101.   The Plan is not consistent with ERISA because the ECFs applicable to the

Final Average Pay Formula result in a forfeiture of benefits in violation of ERISA §§ 203

and 204, 29 U.S.C. §§ 1053 and 1054.

       102.   In following the Plan’s terms that violated ERISA, the Committee and its

members exercised their fiduciary duties and control over the Plan and Plan assets.

       103.   In following the terms of the Plan in violation of ERISA, the Committee and

its members breached their fiduciary duties.



                                            29
       104.     ERISA imposes on fiduciaries that appoint other fiduciaries the duty to

monitor the actions of those appointed fiduciaries to ensure compliance with ERISA. U.S.

Bank appointed the Committee. In allowing the Committee to pay unreasonably low

benefits in violation of ERISA, U.S. Bank breached its fiduciary duties to supervise and

monitor the Committee.

       105.     ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes a participant or

beneficiary to bring a civil action to: “(A) enjoin any act or practice which violates any

provision of this title or the terms of the plan, or (B) to obtain other appropriate equitable

relief (i) to redress such violations or (ii) to enforce any provisions of this title or the terms

of the plan.”

       106.     Pursuant to this provision, 28 U.S.C. §§ 2201 and 2202, and Federal Rule of

Civil Procedure 57, Plaintiff seeks declaratory relief, determining that the ECFs applicable

to the Final Average Pay Formula violate ERISA because they do not provide an actuarially

equivalent benefit to what the participant would receive at the Plan’s normal retirement

age, 65.

       107.     Plaintiffs further seek orders from the Court providing a full range of

equitable relief, including but not limited to:

                (a)   re-calculation and correction of benefits previously paid under the

Final Average Pay Formula’s ECFs;

                (b)   an “accounting” of all prior benefits and payments;

                (c)   a surcharge;

                (d)   disgorgement of amounts wrongfully withheld;

                                               30
              (e)    disgorgement of profits earned on amounts wrongfully withheld;

              (f)    a constructive trust;

              (g)    an equitable lien;

              (h)    an injunction against further violations; and

              (i)    other relief the Court deems just and proper.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray that judgment be entered against Defendants on all

claims and requests that the Court awards the following relief:

       A.     Certifying this action as a class pursuant to FED. R. CIV. P. 23;

       B.     Declaring that the Plan fails to properly calculate and pay retirement benefits

for participants with vested benefits under the Final Average Pay Formula who retire before

age 65;

       C.     Ordering Defendants to bring the Plans into compliance with ERISA,

including, but not limited to, reforming the Plan to bring it into compliance with ERISA

with respect to the ECFs for the Final Average Pay Formula;

       D.     Ordering Defendants to correct and recalculate benefits that have been paid;

       E.     Ordering Defendants to provide an “accounting” of all prior payments of

benefits under the Plan to determine the proper amounts that should have been paid;

       F.     Ordering U.S. Bancorp to pay all benefits improperly withheld, including

under the theories of surcharge and disgorgement;

       G.     Ordering U.S. Bancorp to disgorge any profits earned on amounts improperly

withheld;

                                             31
       H.       Imposition of a constructive trust;

       I.       Imposition of an equitable lien;

       J.       Reformation of the Plan;

       K.       Ordering Defendants to pay future benefits in accordance with ERISA;

       L.       Ordering Defendants to pay future benefits in accordance with the terms of

the Plan, as reformed.

       M.       Awarding, declaring, or otherwise providing Plaintiffs and the Class all relief

under ERISA § 502(a), 29 U.S.C. § 1132(a), or any other applicable law, that the Court

deems proper, and such appropriate equitable relief as the Court may order, including an

accounting, surcharge, disgorgement of profits, equitable lien, constructive trust, or other

remedy;

       N.       Awarding to Plaintiffs’ counsel attorneys’ fees and expenses as provided by

the common fund doctrine, ERISA § 502(g), 29 U.S.C. § 1132(g), and/or other applicable

doctrine; and

       O.       Any other relief the Court determines is just and proper.

Dated: December 14, 2018                    Respectfully submitted,
                                             s/Daniel E. Gustafson
                                            Daniel E. Gustafson (#202241)
                                            Amanda M. Williams (#341691)
                                            GUSTAFSON GLUEK LLP
                                            Canadian Pacific Plaza
                                            120 South Sixth Street, Suite 2600
                                            Minneapolis, MN 55402
                                            Telephone: 612-333-8844
                                            Facsimile: 612-339-6622
                                            Email: dgustafson@gustafsongluek.com
                                            Email: awilliams@gustafsongluek.com

                                               32
IZARD, KINDALL & RAABE LLP
Robert A. Izard (pro hac vice forthcoming)
Mark P. Kindall (pro hac vice forthcoming)
Douglas Needham (pro hac vice forthcoming)
Seth R. Klein (pro hac vice forthcoming)
29 South Main Street, Suite 305
West Hartford, CT 06107
Telephone: 860-493-6292
Facsimile: 860-493-6290
Email: rizard@ikrlaw.com
Email: mkindall@ikrlaw.com
Email: dneedham@ikrlaw.com
Email: sklein@ikrlaw.com

BAILEY & GLASSER LLP
Gregory Y. Porter (pro hac vice forthcoming)
Mark G. Boyko (pro hac vice forthcoming)
1054 31st Street, NW, Suite 230
Washington, DC 20007
Telephone: (202) 463-2101
Facsimile: (202) 463-2103
Email: gporter@baileyglasser.com
Email: mboyko@baileyglasser.com

Attorneys for Plaintiffs




  33
